Senior Judge SESSOMS
(dissenting):
I cannot join in the majority opinion. The charges were initially preferred on 30 September 1985. The Article 32, U.C.M.J., Investigating Officer (10) announced that he was ready to proceed with the investigation on 1 October 1985. The Area Defense Counsel (ADC) requested, and was granted, a delay until 7 October 1985. On 3 October 1985 the ADC filed a new request for delay until 29 October 1985 to accommodate a civilian attorney whom the accused proposed to engage. In addition, the defense had learned that a statement of *886Delcine M. McCauley was to be used by the government representative in support of the charges. She, therefore, included in her 3 October 85 letter a request for the production of Mrs. McCauley at the Article 32 hearing “so that the defense can cross examine this witness.” The request for delay and the motion to produce the witness were denied by the 10. During the pretrial investigation, which began on 7 October 1985, the ADC learned that the prosecution planned to use written statements of three other individuals. Her request for the presence of these persons was also denied.
The general court-martial convening authority determined that a new Article 32 investigation should be conducted. The ADC did nothing to initiate this second investigation. In fact, when she was told that the government planned to have a new investigation because of a number of corrections to the charges previously preferred, she offered to waive the requirement for the new investigation. However, when the government insisted on having a new investigation, she again, on 5 November 1985, asked for the four government witnesses.
The OSI had taken statements from Del-cine McCauley during February and April of 1985. At that time she was living in Tacoma, Washington. During the latter part of September they learned that she had departed the Tacoma area without leaving a forwarding address. At the request of the first 10, the OSI began a search for her on 1 October 1985. She was ultimately located and invited, along with the three other witnesses, to be present at the second Article 32 hearing which began on 12 December 1985.
The trial date for the general court-martial, to which the charges had been referred, was set for 13 February 1986. Two days prior to the scheduled start government counsel were first told that they would be confronted with a motion to dismiss the charges for lack of speedy trial. When the judge learned of this development he immediately called for an Article 39(a) U.C.M.J., 10 U.S.C. § 839(a) session. After permitting counsel to fully litigate the issue and making detailed findings of fact and conclusions of law, he denied the motion.
The lead case on the interpretation of R.C.M. 707, United States v. Burris, 21 M.J. 140 (C.M.A. 1985), bolsters the widely accepted premise that a determination of fact by the trial judge will not be disturbed on review in the absence of a showing that it is not supported by the evidence of record, or is clearly erroneous. Burris, supra, citing United States v. Middleton, 10 M.J. 123, 133 (C.M.A. 1981). In his opinion, Judge Cox leaves no doubt that the full support of the appellate courts will be given to the military judges who carry out their duties in accordance with the laws and rules provided to them. Burris, supra, at 141, footnote 3. However, Burris also plainly tells us that, when the defense moves to dismiss, the government has the burden of persuasion to justify why the case was not brought to trial within 120 days as required by R.C.M. 707. This the government failed to do.
Whether one uses the chronology prepared by the majority in their opinion or that of the trial judge, one ultimately reaches the conclusion that after deducting the only delay that was granted to the defense (6 days between 1 October and 7 October 1985), 130 days had run on the R.C.M. 707 clock. The trial judge found that 14 of the 130 days should be excluded under R.C.M. 707(c)(3) since “those days were with the consent of the defense because Captain Langley knew that a reasonable delay would ensue in order to honor her request for witnesses.” The judge did not specify which 14 days he was excluding. This finding, or conclusion, is without support in the record. First of all, these were government witnesses. The IO initially planned to rely entirely upon the written statements of these persons in determining whether the charges would be referred to trial, a procedure which the trial judge found to be legally permissible and with which we have no quarrel. The *887ADC, in her initial request on 3 October 1985, made it clear that she wanted the prosecution witness, McCauley, present for purposes of cross-examination. Though not stated specifically, it is apparent that she wanted the other three for the same purpose. However, not only did she not request a delay to obtain their presence, but there was never any discussion between the parties regarding such a delay.
In summary, these were government witnesses from the outset; the defense never requested a delay to obtain their presence; the government unilaterally decided to require them to be present for a second investigation; the defense did not request the second investigation; government personnel were not diligent in their search for Mrs. McCauley; the government could not establish which 14 days on the 707 clock were attributable to the defense; and, the government failed to produce any evidence that the trial would have commenced even one day earlier if there had been no request for the witnesses. Therefore there was no factual basis for the trial judge’s decision to assess the defense with a 14 day delay. The motion to dismiss should have been granted.
APPENDIX
Chronology Day
30 Sep 85-Appellant notified of preferred charges. 0
1 Oct 85-Defense requests delay in Art 32 until 7 Oct 85. Granted. 1
7 Oct 85-Hearing of first Art 32 held. 7
15 Oct 85-First Art 32 forwarded to GCM. 15
Oct-Nov 85-GCM reviews and directs a new Art 32.
5 Nov 85-Defense requests four witnesses which it had requested at first Art 32. 36
Oct-Nov 85-Government decides to produce the four requested witnesses at Art 32.
12- 13 Dec 85-Second Art 32 hearing held with the four requested witnesses in attendance. 74
30 Jan 86-GCM refers charges to trial. 122
12 Feb 86-Art 39(a) session convenes. 135
13- 15 Feb 86-Motions considered in Art 39(a) session. 138
15 Feb 86-Defense orally requests continuance until 18 Feb. 86. Granted.
18 Feb 86-Evidence on merits presented to factfinders. 141
Deductions from 141 days:
6 days for defense request for delay in first Art 32.
14 days for defense request for four witnesses at Art 32.
3 days for consideration of motions.
2 days for defense requested continuance of trial.
Deductible delays total 25 days. 25 days subtracted from 141 days equals 116 days.